Order [in the first proceeding] appealed from reversed and application granted on the ground that the decision of Special Term is contrary to the weight of the evidence, and particularly the documentary evidence. We set aside the finding of fact made by Special Term to the effect that Sidney Moses had his domicile at 610 East 5th Street, and find that his domicile was at 158 East 7th Street and that he was not qualified to register and enroll from the East 5th Street address. Order [in the second proceeding] appealed from reversed and application granted for the reasons stated in the decision in the first proceeding and for the reason that the parties stipulated that the decision in the ease of Sidney Moses [first proceeding] would control in the case of Henrietta Moses [second proceeding]. Present — Dore, J. P., Cohn, Callahan, Breitel and Botein, JJ.